Case 1:19-cv-00956-LPS Document 140 Filed 01/07/21 Page 1 of 1 PageID #: 4598




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

CYDEX PHARMACEUTICALS, INC.,                   )
                                               )
                    Plaintiff,                 )
                                               )
       v.                                      ) C.A. No. 19-956 (LPS) (JLH)
                                               )
ALEMBIC GLOBAL HOLDING SA,                     )
ALEMBIC PHARMACEUTICALS, LTD. and              )
ALEMBIC PHARMACEUTICALS, INC.,                 )
                                               )
                    Defendants.                )

                      STIPULATION AND [PROPOSED] ORDER

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

the deadline for exchanging Opening Expert Reports is extended from January 8, 2021 to

January 13, 2021.


MORRIS, NICHOLS, ARSHT & TUNNELL LLP         BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP

/s/ Jeremy A. Tigan                          /s/ Kevin M. Capuzzi
Jack B. Blumenfeld (#1014)                   Kevin M. Capuzzi (#5462)
Jeremy A. Tigan (#5239)                      Kate Harmon (#5343)
1201 North Market Street                     Noelle B. Torrice (#6957)
P.O. Box 1347                                1313 North Market Street, Suite 1201
Wilmington, DE 19899-1347                    Wilmington, DE 19801
(302) 658-9200                               (302) 442-7010
jblumenfeld@mnat.com                         kcapuzzi@beneschlaw.com
jtigan@mnat.com                              kharmon@beneschlaw.com
Attorneys for Plaintiff                      ntorrice@beneschlaw.com
                                             Attorneys for Defendants


              SO ORDERED this ________ day of ____________________, 2021.


                                         _________________________________________
                                         The Honorable Leonard P. Stark
